EXHIBIT 10.3

[***] = Information has been omitted and submitted separately to the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portions.

 

Amendment to Google Cloud Platform License Agreement

This Amendment (“Amendment”) is entered into by Snap Inc. (“Snap US”), Snap
Group Limited (“Snap UK”) and Google Inc. (“Google”). This Amendment amends the
Google Cloud Platform License Agreement effective January 30, 2017, by and
between Snap US and Google, (the “Agreement”). This Amendment is effective as of
the date last signed by the parties below (the “Amendment Effective
Date”).  Capitalized terms not defined in this Amendment will have the meaning
ascribed to them under the Agreement.  

The parties agree as follows:

1.

Snap UK.  The term “Customer” in the Agreement is hereby deemed to individually
and collectively refer to Snap US and Snap UK, as the context may require, and
Snap UK hereby agrees to become a party to the Agreement.  Snap UK will have all
rights and benefits available to Snap US under the Agreement, except that:

 

a.

Any act or omission by Snap UK in connection with this Agreement, including a
breach of payment obligations under the Agreement, will be deemed to be an act
or omission of Snap US;

 

b.

[***];

 

c.

[***];

 

d.

Snap UK may choose to no longer be a party to the Agreement by providing 30 days
advance written notice to Google, but will not otherwise have the right to
terminate or not renew the Agreement.

 

e.

Any publicity approvals provided by Snap US under the Agreement will be binding
on Snap UK;

 

f.

Any claims by Snap UK of breach of the Agreement may only be brought by
designating Snap US as its agent for purposes of bringing such claims, provided
however, that Snap UK and Snap US may not both institute a claim of breach of
the Agreement for the same event giving rise to the breach claim.  Snap US may
share all information related to such claims of breach with Snap UK;  

 

g.

Requests for indemnification under the Agreement by Snap UK may only be
submitted by designating Snap US as its agent for purposes of submitting such
request for indemnification.  Snap US may share all information related to such
requests for indemnification with Snap UK; and

 

h.

Snap UK may only initiate the Dispute Resolution process set forth in Exhibit C
of the Agreement by designating Snap US as its agent for purposes of initiating
the Dispute Resolution process. Snap US may share all information from such
Dispute Resolution process with Snap UK.

2.

Fee Allocation.

 

a.

Each month Google will provide (i) Snap US with a pro forma invoice and report
detailing the allocation of the applicable monthly Fees based on the following
formula: (total Fees for the invoice period) x ((egress served by the Account to
endpoints in the United States during the invoice period) /( total egress served
by the Account during the invoice period)) (“US Allocation”), and (ii) Snap UK
with a pro forma invoice and report detailing the allocation of the total Fees
for the invoice period less the US Allocation (“Fee Allocation Invoices”). The
template  for such  Fee Allocation Invoices is attached hereto as Attachment 1.
Customer may discuss questions regarding the allocation in the Fee Allocation
Invoices with Google and Google will work with Customer in good faith to resolve
any such questions.

1

--------------------------------------------------------------------------------

 

[***] = Information has been omitted and submitted separately to the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portions.

 

 

b.

Google will send such Fee Allocation Invoices to:

If to Snap US:

Snap Inc.

63 Market Street

Venice, CA 90291

If to Snap UK:

Snap Group Limited

7-11 Lexington Street

London W1F 9AF

United Kingdom

E-mail: [***]

VAT ID [***]

Any notices to Snap UK under Section 15.1 of the Agreement that are required to
be sent by e-mail, hand delivery, nationally recognized courier service or
prepaid certified mail will be sent to the e-mail address and address above, as
applicable.

 

c.

The invoice provided pursuant to Section 3 of the Agreement is the official
invoice to which the terms of the Agreement will apply and will be provided only
to Snap US.  Google disclaims all liability related to reliance by Customer on
the Fee Allocation Invoices. Snap UK may submit payment of a portion of the
officially invoiced amount to Google.

 

d.

Exhibit F of the Agreement (Billing Requirements [***]) does not apply to the
Fee Allocation Invoice.

 

e.

If and when Customer creates separate Projects for Snap US and Snap UK, the
parties will enter into an amendment to this Agreement to include other Google
entities as reasonably requested by Google.

3.

Pricing Exhibit. Exhibit A (Pricing Exhibit) of the Agreement is hereby amended
by:

 

a.

Replacing the first sentence of Section 3.a with the following:

“If Customer’s revenue in any quarter declines by more [***], Customer will have
an option to request a one-time, reasonable modification of the Minimum
Commitment. Such modified Minimum Commitment may not be lower than [***].”

 

b.

Replacing the first sentence following Table 4 in Section 4.d.i with the
following:

“[***]”

 

c.

The term “products” as used in Section 6.c means any of the following:

 

i.

Google Compute Engine Standard VMs

 

ii.

Google Compute Engine HighMem VMs

 

iii.

Google Compute Engine HighCPU VMs

 

iv.

Google Compute Engine Custom VMs

 

v.

Google Compute Engine disk storage

 

vi.

Google Compute Engine other

 

vii.

Google App Engine Flex

 

viii.

Google App Engine FrontEnd instances

 

ix.

Google App Engine BackEnd instances

 

x.

Google Datastore Entity Reads

2

--------------------------------------------------------------------------------

 

[***] = Information has been omitted and submitted separately to the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portions.

 

 

xi.

Google Datastore Entity Writes

 

xii.

Google Datastore Storage

 

xiii.

Google App-Engine

 

xiv.

Google App Engine, other

 

xv.

Google Container Engine

 

xvi.

Google Container Registry

 

xvii.

Google Cloud Functions

 

xviii.

Google Cloud Storage – GCS standard

 

xix.

Google Cloud Storage – DRA

 

xx.

Google Cloud Storage – Class A Ops

 

xxi.

Google Cloud Storage – Class B Ops

 

xxii.

Google Cloud SQL

 

xxiii.

Google Bigtable

 

xxiv.

Google Cloud CDN

 

xxv.

Google Cloud DNS

 

xxvi.

Google BigQuery

 

xxvii.

Google Cloud Dataflow

 

xxviii.

Google Cloud Dataproc

 

xxix.

Google Cloud Datalab

 

xxx.

Google Cloud Pub/Sub

 

xxxi.

Google Cloud Machine Learning Services

 

xxxii.

Google Cloud Jobs API

 

xxxiii.

Google Cloud Natural Language API

 

xxxiv.

Google Cloud Speech API

 

xxxv.

Google Cloud Vision API

 

xxxvi.

Google Cloud Translation API

 

xxxvii.

Stackdriver

 

xxxviii.

Any new product launched after the Amendment Effective Date and listed at
https://cloud.google.com/products/.

4.

Publicity.  Section 10 of the Agreement (Publicity) is hereby amended by
deleting the last sentence of such Section.

5.

Indemnification by Google.  Section 14.2 is hereby amended by deleting the word
“and” right before part (b) and replacing it with the word “or.”

6.

This Amendment may be executed in one or more counterparts including facsimile,
PDF or other electronic copies, which when taken together upon proper delivery
shall constitute a single instrument. In the event of a conflict between the
terms and conditions of the Agreement and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall govern. All other
terms and conditions of the Agreement remain unchanged and are in full force and
effect.

 

[INTENTIONALLY LEFT BLANK – SIGNATURE PAGE ON NEXT PAGE]


3

--------------------------------------------------------------------------------

 

[***] = Information has been omitted and submitted separately to the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portions.

 

IN WITNESS WHEREOF, the parties have executed this Amendment.

 

Accepted and Agreed:

 

Accepted and Agreed:

 

 

 

 

 

 

 

Google Inc.

 

Snap Inc.

 

 

 

 

 

 

 

By:

 

/s/ Philipp Schindler

 

By:

 

/s/ Jerry Hunter

Name:

 

Philipp Schindler

 

Name:

 

Jerry Hunter

Title:

 

Authorized Signatory

 

Title:

 

VP Core Engineering

Date:

 

September 8, 2017

 

Date:

 

September 12, 2017

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

Snap Group Limited

 

 

 

 

 

 

 

 

 

By:

 

/s/ David Lewis

 

 

 

Name:

 

David Lewis

 

 

 

Title:

 

Director

 

 

 

Date:

 

September 18, 2017

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

[g201711080132421571042.jpg]

5